PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Zarakas et al.
Application No. 16/750,825
Filed: 23 Jan 2020
For COMPUTER-IMPLEMENTED SYSTEMS CONFIGURED FOR AUTOMATED ELECTRONIC CALENDAR ITEM PREDICTIONS FOR CALENDAR ITEM RESCHEDULING AND METHODS OF USE THEREOF
:
:
:
:
:	DECISION ON PETITION
:
:
:
:
:


This is a decision on the petition pursuant to 37 C.F.R. 
§ 1.181(a), filed September 16, 2021, requesting the withdrawal of a notice of abandonment. 

This is also a decision on the petition pursuant to 37 C.F.R. 
§ 1.182, filed on September 16, 2021, requesting expedited handling of the aforementioned petition requesting the withdrawal of a notice of abandonment.

This is also a decision on the petition pursuant to 37 C.F.R. 
§ 1.183, filed on September 16, 2021, requesting the entry of a replacement specification.

The petition pursuant to 37 C.F.R. § 1.182 requesting expedited handling is GRANTED.  Receipt of the associated petition fee is acknowledged.  The petition requesting the withdrawal of a notice of abandonment has been accorded expedited handling.

The petition pursuant to 37 C.F.R. § 1.181(a) is DISMISSED.

The petition pursuant to 37 C.F.R. § 1.183 is DISMISSED.





BACKGROUND

The above-identified application became abandoned for failure to submit corrected drawings/an amendment to the specification within three months of the mailing of a notice of allowability:

Applicant filed this application on January 23, 2020, with a 53-page specification and seven pages of drawings.

The USPTO mailed both a Notice of Allowance and Fee(s) Due and a Notice of Allowability on March 17, 2021.  The former set a shortened statutory period for reply of three months, and the latter required either corrected drawings or an amendment to the specification because the drawings received on initial deposit include reference characters not mentioned in the description.

Applicant submitted a substitute specification on May 26, 2021, and paragraph 92 (page 43) contains six typographical errors.

The USPTO mailed a miscellaneous communication on June 7, 2021, directing the entry of the May 26, 2021 amendment.

Applicant submitted the issue fee and Form PTOL-85 part B on June 16, 2021.

When corrected drawings (or a substitute specification that obviates the need for the same) were not received by midnight on June 17, 2021 (June 17, 2021 is the three month anniversary of the mailing of the Notice of Allowability on March 17, 2021), this application went abandoned.

The USPTO mailed a miscellaneous communication on June 29, 2021, indicating that the May 26, 2021 response “overcomes the drawing requirements IN PART (emphasis included),” and that paragraph 92 contains errors.  The notice adds “[a] call has been made to the Applicant for correction.”

An examiner interview summary appears in the file concerning an interview that took place on June 25, 2021, and the Examiner indicates “applicant agreed to submit an amended specification paragraph 92 to correct the errors in the text.” 

An amended paragraph 92 was not submitted to the USPTO.
The USPTO mailed a Notice of Abandonment on August 24, 2021, which indicates that corrected drawings were not received and contains a handwritten notation that reads “See 6-30-21 EXIN.”

RELEVANT STATUTE AND PORTIONS OF THE C.F.R.

35 U.S.C. § 133 sets forth, in toto:

Upon failure of the applicant to prosecute the application within six months after any action therein, of which notice has been given or mailed to the applicant, or within such shorter time, not less than thirty days, as fixed by the Director in such action, the application shall be regarded as abandoned by the parties thereto.

37 C.F.R. § 1.134 sets forth, in toto: 

An Office action will notify the applicant of any non-statutory or shortened statutory time period set for reply to an Office action. Unless the applicant is notified in writing that a reply is required in less than six months, a maximum period of six months is allowed.

37 C.F.R. § 1.135 sets forth, in toto: 

If an applicant of a patent application fails to reply within the time period provided under § 1.134 and 
§ 1.136, the application will become abandoned unless an Office action indicates otherwise. 

Prosecution of an application to save it from 
abandonment pursuant to paragraph (a) of this section must include such complete and proper reply as the condition of the application may require. The admission of, or refusal to admit, any amendment after final rejection or any amendment not responsive to the last action, or any related proceedings, will not operate to save the application from abandonment. 

When reply by the applicant is a bona fide attempt to advance the application to final action, and is 
substantially a complete reply to the non-final Office action, but consideration of some matter or compliance with some requirement has been inadvertently omitted, applicant may (emphasis added) be given a new time period for reply under § 1.134 to supply the omission.
ANALYSIS

Regarding the petition pursuant to 37 C.F.R. § 1.181(a), Petitioner requests the withdrawal of the aforementioned notice of abandonment.  Petitioner argues the substitute specification received on May 26, 2021 was a bona fide response to the requirement for either corrected drawings or an amendment to the specification set forth in the Notice of Allowability, and as a bona fide response, the USPTO should have provided a new period for replying to the requirement.

Petitioner’s argument has been given careful consideration, and has been deemed to be unpersuasive.  

Pursuant to 37 C.F.R. § 1.134, the Notice of Allowability set a 
shortened statutory time period to provide either corrected drawings or an amendment to the specification.  

Petitioner attempted to provide the latter in the form of a substitute specification; however it could not be entered due to an error in paragraph number paragraph 92.  

While Petitioner characterizes the May 26, 2021 reply as a bona fide attempt by the applicant to respond to the requirement set forth in the Notice of Allowability, 37 C.F.R. § 1.135(c) indicates in such an instance, the USPTO may – not must – provide a new time period under 37 C.F.R. § 1.134 to supply the omission.  As such, the UPSTPO was not required to provide a new time period to provide either corrected drawings or a substitute specification that was free of errors.  And it did not.

Regarding the petition pursuant to 37 C.F.R. § 1.183, the USPTO is unable to treat this petition on the merits because the required fee has not been received.  The undersigned attempted to charge the required petition fee to the Deposit Account Number 50-1561 on November 8, 2021, as authorized on the single page petition to expedite received on September 16, 2021.  However, this attempt was unsuccessful since Petitioner is not listed as an authorized user of this Deposit Account.

The time period for filing a renewed petition pursuant to 37 C.F.R. § 1.181(a) is governed by 37 C.F.R. § 1.181(f).  Therefore, if reconsideration of this decision is desired, any response to this decision must be submitted within TWO MONTHS from the mail date of this decision, and extensions of time under 37 C.F.R. § 1.136(a) are not permitted.  



Alternately, Petitioner may wish to consider filing a petition pursuant to 37 C.F.R. § 1.137(a).  A form Petitioner might find useful may be downloaded here: http://www.uspto.gov/sites/default/files/forms/sb0064.pdf

The substitute specification received on September 16, 2021 would serve as a portion of the required reply: Petitioner must also provide both an amendment directing the entry of the same and a statement that the substitute statement contains no new matter, if he is a position to do so.  The undersigned has not located either of these two items in the papers received on September 16, 2021.

Any response to this decision should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be submitted by mail,1 hand-delivery,2 or facsimile.3  Registered users of EFS-Web may alternatively submit a response to this decision via EFS-Web.4  If responding by mail, Petitioner is advised not to place the undersigned’s name on the envelope.  Only the information that appears in the footnote should be included – adding anything else to the address will delay the delivery of the response to the undersigned.

Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.5  

/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  
        2 Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314.
        3 (571) 273-8300: please note this is a central facsimile number.  
        4 https://www.uspto.gov/patents/apply 
        
        5 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any of Petitioner’s further action(s).